DETAILED ACTION

Status of Case
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the claims filed on 7/21/2022.
Claims 1-20 are pending. 

Information Disclosure Statement
The information disclosure statements (IDS) filed on 8/5/2022, 8/5/2022, 8/5/2022, 8/11/2022, and 11/7/2022 have been considered by Examiner. 

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 102(a)(2) as being anticipated by Nam (USPAN 2014/0126402).
 	Consider claim 1, Nam discloses an apparatus comprising: a non-transitory memory including instructions stored thereon for configuring a wireless transmit/receive unit (WTRU); and a processor operably coupled to the non-transitory memory configured to execute the instructions (see figure 1, wherein disclosed is a base station and a wireless device, each of which inherently comprise a memory and a processor; also, see figure 5 (reproduced below for convenience)) of: 
 	sending configuration information indicating a set of channel state information interference channel measurement (CSI-ICM) resources to the wireless transmit/receive unit (WTRU) (see claim 1: identifying a CSI-IM configuration for the UE to perform interference measurements) via radio resource control (RRC) signaling (see paragraphs 96-100: RRC signaling); 
 	sending downlink control information (see paragraph 59: the information related to one or more frequency locations is signaled as part of downlink control information (DCI)) indicating a subset of CSI-ICM resources of the set of CSI-ICM resources to the WTRU (see claims 1 and 4: determining a subset of a total number of frequency resources configured for CSI-IM; see claim 3: the UE uses the subset of frequency resources to perform interference measurements); and 
 	receiving, from the WTRU, feedback based on a measurement of the subset of CSI-ICM resources (see claim 1: measuring interference based on the identified CSI-IM configuration and sending feedback based on the measured interference).

    PNG
    media_image1.png
    296
    555
    media_image1.png
    Greyscale

 	
 	Consider claims 2, 9, and 16, Nam discloses that the CSI-ICM resources are based upon information selected from any one of a Group identification (ID), a CSI-ICM resources indication, a CSI-ICM feedback indication, a channel state information reference signal (CSI- RS) resource indication, a CSI-IM resource indication, a CSI feedback configuration, an index information of the one WTRU in the group, uplink resources of the WTRUs, and combinations thereof (see paragraph 51: CSI reference signals (CSI-RS)).

 	Consider claims 3, 10, and 17, Nam discloses that the feedback is based upon a channel-quality indication (CQI) (see paragraph 51: CQI).

 	Consider claims 4, 11, and 18, Nam discloses that the feedback is based upon a rank indication (RI) and/or a precoder Matrix indication (PMI) (see paragraph 51: rank information).

 	Consider claims 5, 12, and 19, Nam discloses that the feedback comprises information indicating one or more of the interference measurement, eigenvectors of the interference channel according to the largest eigenvalues, and a covariance matrix of the interference channel (see paragraphs 76-84: feedback is based on interference measurements).

 	Consider claims 6, 14, and 20, Nam discloses that the configuration information indicates a period and offset for the set of CSI-ICM resources (see paragraph 56: the subframe configuration period is 5 ms and the subframe configuration offset is 1 ms).

 	Consider claims 7 and 13, Nam discloses that the configuration information indicates all available channel state information reference signals (CSI-RSs) and the CSI-ICM resources used for the interference measurement (see paragraphs 44 and 48: CSI-RS and CSI-ICM).

 	Consider claims 8 and 15, Nam discloses an apparatus comprising: a non-transitory memory including instructions stored thereon for configuring a wireless transmit/receive unit (WTRU); and a processor operably coupled to the non-transitory memory configured to execute the instruction (see figure 1, wherein disclosed is a base station and a wireless device, each of which inherently comprise a memory and a processor; also, see figure 5 (reproduced below for convenience)) and a corresponding method (see paragraph 7, wherein disclosed is said method) including: 
 	receiving, from a base station, configuration information indicating a set of channel state information interference channel measurement (CSI-ICM) resources for the WTRU (see claim 1: identifying a CSI-IM configuration for the UE to perform interference measurements), where the configuration information indicates a period and offset for the set of CSI-ICM resources (see paragraph 56: the subframe configuration period is 5 ms and the subframe configuration offset is 1 ms); 
 	receiving, from the base station, downlink control information (see paragraph 59: the information related to one or more frequency locations is signaled as part of downlink control information (DCI)) indicating a subset of the set of (CSI-ICM) resources (see claims 1 and 4: determining a subset of a total number of frequency resources configured for CSI-IM; see claim 3: the UE uses the subset of frequency resources to perform interference measurements); 
 	measuring the subset of CSI-ICM resources (see claim 1: measuring interference based on the identified CSI-IM configuration), where the subset of CSI-ICM resources is based on the indicated period and offset for the set of CSI-ICM resources (see paragraph 56: the subframe configuration period is 5 ms and the subframe configuration offset is 1 ms); and 
 	transmitting, to the base station, feedback based on the subset of CSI-ICM resources (see claim 1: measuring interference based on the identified CSI-IM configuration and sending feedback based on the measured interference).

    PNG
    media_image1.png
    296
    555
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamal Javaid whose telephone number is 571-270-5137 and email address is Jamal.Javaid@uspto.gov.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JAMAL JAVAID/

Primary Examiner, Art Unit 2412